Citation Nr: 1529410	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to November 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for July 2014.  However, in a May 2014 letter the Veteran informed the Board that he no longer desired a hearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2014).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include anxiety disorder NOS previously rated as posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; actinic keratosis, evaluated as 10 percent disabling; and tinnitus, also evaluated as 10 percent disabling.  His combined evaluation is 80 percent.  

2. The Veteran's service-connected disabilities are not shown to render him unable to follow a substantially gainful occupation. 


CONCLUSION OF LAW

The schedular rating criteria for a TDIU rating are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in November 2011 and November 2012.

The duty to assist has also been met.  VA has obtained records of treatment reported by the Veteran, including service treatment records, post-service records of VA treatment, and post-service records of non-VA treatment.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  VA has obtained examinations and medical opinions which are adequate as they provide all information necessary to determine the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Analysis

The Veteran contends that he is unable to work due to service-connected disabilities.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are anxiety disorder NOS previously rated as PTSD, evaluated as 70 percent disabling; actinic keratosis, evaluated as 10 percent disabling; and tinnitus, also evaluated as 10 percent disabling.  His combined evaluation is 80 percent.  Therefore, the Veteran satisfies the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The remaining inquiry is whether the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected disabilities.  A November 2012 VA Form 21-8940 shows the Veteran worked as a factory work at a glass factory from 1976 to 2006.  This was the Veteran's last place of employment.  The Veteran indicated that he left this employment because of his service-connected disabilities, but was not specific.  In regards to education the Veteran reported that he completed high school and also had training at a vocational school as a machinist.  

The August 2011 VA examination conducted in connection with the Veteran's claim of service connection for PTSD does not talk extensively about how the Veteran's psychiatric disability impacts his employability but it does indicate the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65.  

A February 2012 VA examination report notes that the Veteran's tinnitus impacts the ordinary conditions of daily life, including work.  The impact, in the Veteran's own words, is tinnitus "is really annoying when it is quite."  

The May 2012 VA psychiatric examination included the examiner's notation that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner reported that "[o]n the Occupational Difficulties Questionnaire" the Veteran "said his inability to use problem-solving in unforeseen situations, inability to work with peers/isolating, and inability to accept supervision or correction from superiors have been moderate problems when he worked."  Additionally, the Veteran's listed psychiatric symptoms included difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner assigned a GAF score of 50.  

The November 2012 VA examiner indicated the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  That examiner assigned a GAF score of 68.  In regards to occupational impairment, the VA examiner indicates the Veteran is active with many civic organizations, which "implies an ability to get along with others in a friendly and cooperative manner most of the time.  He is able to arrive on time for events, communicate with others in an effective manner, and take pleasure out of the service that he provides."  The examiner concludes the Veteran's anxiety would have a mild effect on his ability to perform in either physical or sedentary employment due to occasional depressed mood, fatigue, and irritability.  The examiner noted that while the Veteran was currently rated at a level indicating deficiencies in most areas, current results indicated that the Veteran functions with only occasional decrease in work efficient and rare periods of inability to perform occupational tasks, although generally functions satisfactorily.  The examiner further noted that the Veteran was not taking any psychotropic medications or participating in mental health treatment.  The examiner noted that a possible explanation for the discrepancy between this report and previous examination findings is that the previous report seems to have been based almost exclusively on a face-valid self-report instrument which is not consistent with the Veteran's current symptom presentation.  

A December 2012 VA examination report indicates that the Veteran's skin condition does not impact his ability to work.  An audiological examination report from the same month notes that that tinnitus impacts the ordinary conditions of daily life, including ability to work, because the ringing increases when it is quiet and can cause problems understanding what people say.  The examiner went on to say that tinnitus should not impact the Veteran's ability to perform all types of physical or sedentary jobs to a degree as to render him unemployable.  

The two psychologists provided a February 2013 opinion, based on a review of the record, to clarify the findings from the prior examinations.  The examiners reviewed the findings from the August 2011, May 2012 and November 2012 examinations and noted that it is not unusual for PTSD symptoms to improve over time, particularly if the individual has a stable support system, does not abuse substances and has a structured lifestyle with involvement in significant activities (such as the DAV, caring for his parents, and church).  The examiners noted that, within a span of 15 months, the Veteran's GAF changed from 65 to 50 to 68.  The Veteran's symptoms have clearly and significantly improved when his most recent examination is compared to the second VA examination.  The last examination provided copious details about his lifestyle, which is active and productive.  These details demonstrate how his functioning is consistent with his GAF and level of occupational and social impairment.  The anxiety disorder diagnosis is simply a progression of his once diagnosed PTSD, as when symptoms remit a PTSD diagnosis is no longer warranted.  The change in diagnosis does not devalue the significance of the Veteran's stressor, but emphasizes the progress he has made toward managing the mental health outcome of his experience.  Relevant for the claim presently before the Board, is the fact that the two VA psychologists maintain the November 2012 VA examiner's determination that the Veteran's psychiatric disorder has a mild impact on employment.  This is based on his current work-like activities of taking care of his parents and substantially contributions to several civic organizations.  

The Veteran was provided another VA examination in December 2014, during which the examiner reviewed the Veteran's virtual records, but not the paper file.  The examination was undertaken to obtain current findings, thus a review of the historical record is not necessarily require.  The Veteran's was noted to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner concluded, while the Veteran is not currently employed he is active in volunteering with community organizations and assisting in the care of his parents and stepson.  "The [V]eteran noted many of his symptoms are manageable and controlled through his own adaptive coping skills.  Therefore, it is in the opinion of this examiner that the veteran's level of impairment is currently mild with limited impairment."

The VA and non-VA treatment records include in the claims file do not directly address employability.  To the extent they discuss the level and symptomatology of the Veteran's service-connected disabilities they do not present a disability picture that is substantively different than that presented by the VA examination reports discussed.  

The Veteran maintains that his service-connected disabilities prevent him from working.  In his April 2013 Notice of Disagreement, the Veteran notes it is "very hard" for him "to get along with family members, much less people" he "would be required to work with."  In his December 2013 VA Form 9, the Veteran notes that he does not like for anyone to think that something is wrong with him so he might not be revealing the true severity of his condition in examination.  He goes on to note that he gets excited very easily and flies off the handle at family and friends.  He does not believe he would be able to maintain employment because of such "fits."  

Although the Veteran meets the schedular criteria for consideration of TDIU benefits, the Board concludes that entitlement to TDIU is not warranted because a preponderance of the evidence is against any finding that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.

The Veteran's actinic keratosis was found to have no impact on employment.  December 2012 VA Examination Report.  The impact of the Veteran's tinnitus was limited to being annoying and causing problems understanding people.  Though problems understanding people is an employment concern, it is the Board's determination that many action could be taken to mitigate this concern, such as writing things down, talking louder, or being assigned work duties that require limited communication.  Thus, the Board cannot conclude that the Veteran's tinnitus prevents a substantially gainful occupation from being followed.  

Turning to the Veteran's psychiatric disorder, of the VA examination reports, the May 2012 VA examination report shows the Veteran's psychiatric disorder having the most impact on employment; that is, reduced reliability.  The November 2012 VA examiner noted the discrepancy between that examination and the May 2012 findings and considered it do to the Veteran's self-report of symptoms.  The discrepancy between examinations was further addressed in the February 2013 opinion which was based on a thorough review of the prior examinations and conclude that the Veteran's service-connected psychiatric disability resulted in mild impact on employment.  The Board finds that opinion the most probative, because it included a review of the record and clear rationale for findings expressed.  Even assuming the May 2012 findings were the most probative, that examination does not show such an impact that it supports a finding the Veteran cannot follow a substantially gainful occupation.  The Veteran's symptoms are noted to include difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

As noted, a high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The issue is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 361.  It is the Board's determination that while the Veteran's psychiatric disorder may make it more difficult to perform the mental acts required by employment it is not so severe that it prevents him from performing such acts.  This is supported by all the VA opinions, who noted, at worst, the Veteran's overall occupational impairment was reduced reliability and productivity.  Reduced reliability and productivity would make work more difficult, but would not prevent the veteran from following a substantially gainful occupation, given his education and experience.   

This determination is further supported by the fact that on the Occupational Difficulties Questionnaire, the Veteran completed at the time of the May 2012 VA examination, the Veteran said his inability to use problem-solving in unforeseen situations, to work with peers/isolating, and to accept supervision or correction from superiors have been only moderate problems.  Moreover, while the Veteran maintains examination reports may not accurately depict his disability, he has not, in his own statements provided evidence his disabilities are so severe he cannot follow a substantially gainful occupation.  The Veteran has indicated he has problems with his temper and getting along with others.  However, based on the Veteran's description of these issues it appears, at most, they would make work more difficult but not impossible, given his education and experience.  As discussed, disabilities that make work more difficult do not per se make the Veteran unable to follow a substantially gainful occupation.  He has also provided detailed information on multiple examinations as to his community and social activities and the assistance he provides his family members.  

Additionally, the VA examinations address the Veteran's service-connected disabilities effect on employment individually, not in combination.  The ultimate question of whether the Veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).  It is the Board's opinion that the Veteran's service-connected disabilities in combination do not prevent him from following a substantially gainful occupation.  The Veteran's psychiatric disorder has the greatest impact on employment, but does not prevent employment.  The Veteran's skin condition has been found to have no effect on employment, while the Veteran's tinnitus has been found to cause him problems with understanding people.  The Board finds that combining the problems understanding people with the work difficulties caused by the Veteran's psychiatric disorder does not compound their impact such that it prevents him from obtaining or following a substantially gainful occupation, consistent with his high school education, vocational training as a machinist or long work experience as a glass worker.

At times, such as on his December 2013 VA Form 9, the Veteran has indicated that nonservice connected disabilities such as anemia, allergic rhinitis, obstructive sleep apnea, dyslipidemia, hypothyroidism, and hypertension contribute to his unemployability.  Consideration of TDIU is limited to only whether service-connected disabilities, individually or in combination, cause impairment so severe that it is impossible for the average person to follow a substantially gainful occupation   

The Board has also considered the Veteran's lay statements that service-connected disabilities render him unemployable.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities and their effect on his employment has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under for TDIU.  As such, the Board finds these records to be more probative than the Veteran's assertions.  

After considering the totality of the record, a preponderance of the evidence is against the claim for TDIU and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


